                Case:
ILND 450 (Rev01/2015)    1:19-cv-00462
                      Judgment in a Civil Action   Document #: 10 Filed: 05/28/19 Page 1 of 1 PageID #:42

                                        IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE
                                           NORTHERN DISTRICT OF ILLINOIS

James Friar,

Plaintiff(s),
                                                                   Case No. 19 C 462
v.                                                                 Judge Jorge L. Alonso

Emir T. Depaz, et al.,

Defendant(s).

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                   in favor of plaintiff(s)
                   and against defendant(s)
                   in the amount of $       ,

                             which          includes       pre–judgment interest.
                                            does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                   in favor of defendant(s)
                   and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


                   other: This case is dismissed with prejudice for failure to state a claim.

This action was (check one):

     tried by a jury with Judge Jorge L. Alonso presiding, and the jury has rendered a verdict.
     tried by Judge Jorge L. Alonso without a jury and the above decision was reached.
     decided by Judge Jorge L. Alonso.



Date: 5/28/2019                                                 Thomas G. Bruton, Clerk of Court

                                                                /s/ Nicole Fratto, Deputy Clerk
